DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/6/2021 has been entered.
Claims 1, 5, 9, 10, and 12 are amended
Claims 1-16 are pending


Response to Arguments
1. 	Applicant’s amendment to claims 1 and 9 filed on May 07, 2009 regarding, “Encrypting, with a processor, the reference-based compressed position data stream including independently encrypting variant information for each row of a data structure in a storage that stores the compressed encrypted alignment data stream, providing privacy control of specific compressed encrypted alignment data within the stored compressed encrypted alignment data stream”, necessitated the new ground(s) of rejection presented in this Office action. Therefore, Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In regards to claim 1, Van Rooyen teaches a method to encode genomic data alignment information organized as a read-based alignment information data stream, comprising:   Transposing, with a processor, the read-based alignment information data stream into a position-based alignment information data stream(see US 20140200166, Van Rooyen, para. 0178, where genome reads are evaluated to determine their alignment and return position information); 	Encoding, with, a processor, the position-based alignment information data stream into a reference-based compressed position data stream(see US 20140200166, Van Rooyen, para. 0064, where an algorithm, used for mapping reads to positions,  is a Burrows-Wheeler transform which maps reads to a reference using compression),wherein the method results in increased storage efficiency or faster genomic data queries(see US 20140200166, Van Rooyen, para 0018, where the various methods of his invention for performing one or more optimized functions of analyzing genomic data results in faster performance[e.g. querying]); and 	Van Rooyen does not teach Encrypting, with a processor, the reference-based compressed position data stream into a compressed encrypted alignment data stream, including independently encrypting variant information for each row of a data structure in a storage that stores the compressed encrypted alignment data stream, providing privacy control of specific compressed encrypted alignment data within the stored  	However, Mishra teaches Encrypting, with a processor, the reference-based compressed position data stream into a compressed encrypted alignment data stream, Encrypting, with a processor, the reference-based compressed position data stream into a compressed encrypted alignment data stream, including independently encrypting variant information for each row of a data structure in a storage that stores the compressed encrypted alignment data stream, providing privacy control of specific compressed encrypted alignment data within the stored compressed encrypted alignment data stream(see US 20160080528, Mishra, para. 0049, where a chemistry-box can be coupled to a computational device to generate an alignment to genome reference data, variant-call, variant interpretation, data-compression, and data encryption to yield an encrypted-compressed genomic data that can be securely[i.e. privacy] stored). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Rooyen with the teaching of Mishra because a user would have been motivated to enhance the genomic sequencing process, taught by Van Rooyen, by improving sequence processing accuracy and privacy, taught by Mishra, for enabling for the secure transmission of compressed genomic data(see Mishra, para. 0005) 	In regards to claim 9, Van Rooyen teaches a method to retrieve genomic data alignment information from a compressed encrypted alignment data stream, recorded on a storage unit, comprising: 	Receiving a genomic alignment range query [Posh Pos2] from a genomic data analysis system(see US 20140200166, Van Rooyen, para. 0065, where a sequence alignment is performed using a genomic sequence[i.e. range] and a reference genomic sequence query); 	Decoding, with a processor, the reference-based compressed position data stream into a position-based alignment information data stream corresponding to the genomic alignment range [Post, Pos2] (see US 20140200166, Van Rooyen, para. 0064 and 0072, where reads to position compressed sequences of data may be decompressed[i.e. decoded] using a decompression function), wherein the method results in increased storage efficiency or faster genomic data queries(see US 20140200166, Van Rooyen, para 0018, where the various methods of his invention for performing one or more optimized functions of analyzing genomic data results in faster performance[e.g. querying]); 	Van Rooyen does not teach retrieving from the storage unit, with a processor, the subset of the compressed encrypted alignment data stream corresponding to the genomic alignment range [Posh Pos2] in the compressed encrypted alignment data stream; and 	Decrypting, with a processor, the compressed encrypted alignment data stream into a reference-based compressed position data stream corresponding to the genomic alignment range [Post, Pos2], including independently decrypting variant information for each row of a data structure in the storage that stores the compressed encrypted alignment data stream, providing privacy control of specific compressed encrypted alignment data within the stored compressed encrypted alignment data stream;  	However, Mishra teaches retrieving from the storage unit, with a processor, the subset of the compressed encrypted alignment data stream corresponding to the genomic alignment range [Posh Pos2] in the compressed encrypted alignment data stream(see US 20160080528, Mishra, para. 0025 and 0053, where a computer-accessible medium[i.e. storage unit] is configured for performing editing using an aligned subsequence[i.e. subset] of a reference for creating data compression and encryption, wherein range reference-based locational information may be used in generating secure and compressed genomic information); 	Decrypting, with a processor, the compressed encrypted alignment data stream into a reference-based compressed position data stream corresponding to the genomic alignment range [Post, Pos2], including independently decrypting variant information for each row of a data structure in the storage that stores the compressed encrypted alignment data stream, providing privacy control of specific compressed encrypted alignment data within the stored compressed encrypted alignment data stream;(see US 20160080528, Mishra, para. 0025 and 0049, where a chemistry-box can be coupled to a computational device to generate an alignment to genome reference data, variant-call, variant interpretation, data-compression, and data encryption to yield an encrypted-compressed genomic data that can be securely[i.e. privacy] stored and decrypted and uncompressed as needed, and wherein range reference-based locational information may be used in generating secure and compressed genomic information). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Van Rooyen with the teaching of Mishra because a user would have been motivated to enhance the genomic sequencing process, taught by Van Rooyen, by improving sequence processing accuracy and privacy, taught by Mishra, for enabling for the secure transmission of compressed genomic data(see Mishra, para. 0005)
(see US 20140200166, Van Rooyen, para. 0066, where reads may be sorted by position information).

2.) Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140200166, Van Rooyen in view of US 20160080528, Mishra and further in view of US 20170068776, Godinez-Moreno (Hereinafter called Godinez)
In regards to claim 6, the combination of Van Rooyen and Mishra teach the method of claim 1. The combination of Van Rooyen and Mishra do not teach wherein encrypting the reference-based compression position data stream into a compressed encrypted alignment data stream comprises encrypting the position-based alignment information with a symmetric encryption scheme 	However, Godinez teaches wherein encrypting the reference-based compression position data stream into a compressed encrypted alignment data stream comprises encrypting the position-based alignment information with a symmetric encryption scheme (see US 20170068776, Godinez, para. 0024, where the encryption employed may be symmetric key algorithms). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Godinez because a user would have been (see Godinez, para. 0024)
In regards to claim 7, the combination of Van Rooyen, Mishra, and Godinez teach the method of claim 6. wherein the symmetric encryption scheme is a stream cipher(see US 20170068776, Godinez, para. 0024, where the encryption employed may be symmetric key algorithms, where a symmetric key algorithm may include a stream cipher). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Godinez because a user would have been motivated to provide data protection when sharing biological sequence data by use of encryption schemes that protect the data information from unauthorized users(see Godinez, para. 0024)
 	In regards to claim 8, the combination of Van Rooyen, Mishra and Godinez teach the method of claim 7, wherein the symmetric encryption scheme is a block cipher operating in a stream cipher mode(see US 20170068776, Godinez, para. 0024, where the encryption employed may be symmetric key algorithms, where a symmetric key algorithm may include a block cipher operating in a stream cipher mode). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Godinez because a user would have been (see Godinez, para. 0024)
3.) Claims 2, 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140200166, Van Rooyen in view of US 20160080528, Mishra and further in view of US 20160259886, Li
In regards to claim 2, the combination of Van Rooyen and Mishra teach the method of claim 1.Tthe combination of Van Rooyen and Mishra do not teach wherein encoding the position-based alignment information data stream into a reference-based compressed position data stream comprises differential encoding 	However, Li teaches wherein encoding the position-based alignment information data stream into a reference-based compressed position data stream comprises differential encoding (see US 20160259886, Li, para. 0214, where a reference genome is encoded using an alignment algorithm to detect differences in position and length of the extension part[global] of the sequencing read and the local part on the reference genome). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Li because a user would have been motivated to provide high throughput genome sequencing in order to efficiently provide for personalized medicine(see Li, para. 0002) 
 the method of claim 2, wherein differential encoding comprises recording, for each position in the reference-based compressed position data stream, the alignment differences relative to the alignment reference sequence(see US 20160259886, Li, para. 0214, where a reference genome is encoded using an alignment algorithm to detect differences in position and length of the extension part[global] of the sequencing read and the local part on the reference genome). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Li because a user would have been motivated to provide high throughput genome sequencing in order to efficiently provide for personalized medicine(see Li, para. 0002) 	In regards to claim 16, the combination of Van Rooyen and Mishra teach the method of claim 9. The combination of Van Rooyen and Mishra do not teach wherein decoding the position-based alignment information data stream into reference-based compressed position data stream comprises differential decoding(see US 20160259886, Li, para. 0214, where a reference genome is encoded using an alignment algorithm to detect differences in position and length of the extension part[global] of the sequencing read and the local part on the reference genome). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Li because a user would have been motivated (see Li, para. 0002)

4.) Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140200166, Van Rooyen in view of US 20160080528, Mishra and further in view of US 20150169824, Kermani
In regards to claim 4, the combination of Van Rooyen and Mishra teach the method of claim 1. The combination of Van Rooyen and Mishra do not teach wherein encoding the position-based alignment information data stream into a reference-based compressed position data file further comprises a entropy coding 	However, Kermani teaches wherein encoding the position-based alignment information data stream into a reference-based compressed position data file further comprises a entropy coding (see US 20150169824, Kermani, para. 0133, where a reference having mismatches at different positions are filtered based on entropy resulting in sequencing out sequences having a low entropy). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Kermani because a user would have been motivated to improve accuracy in genome sequencing by use of a model based on sequence training data(see Kermani, para. 0007) 	In regards to claim 15, the combination of Van Rooyen and Mishra teach the method of claim 9. The combination of Van Rooyen and Mishra do not teach wherein
decoding the position-based alignment information data stream into reference-based compressed position data stream comprises entropy decoding 	However, Kermani teaches wherein decoding the position-based alignment information data stream into reference-based compressed position data stream comprises entropy decoding (see US 20150169824, Kermani, para. 0133, where a reference having mismatches at different positions are filtered based on entropy resulting in sequencing out sequences having a low entropy). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Kermani because a user would have been motivated to improve accuracy in genome sequencing by use of a model based on sequence training data(see Kermani, para. 0007)

5.) Claims 5 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140200166, Van Rooyen in view of US 20160080528, Mishra and further in view of EP2816496A1, Hubaux
 	In regards to claim 5, the combination of Van Rooyen and Mishra teach the method of claim 1. The combination of Van Rooyen and Mishra do not teach wherein encrypting the reference-based compression position data stream into a compressed  (see EP2816496A1, Hubaux, para. 0007, where an order preserving encryption algorithm is used). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Hubaux because a user would have been motivated to use order preserving encryption for preventing leakage of extra information by providing a range of nucleotides to a medical unit without revealing the locations of the short reads to a biobank(see Hubaux, para. 0007)
In regards to claim 11, the combination of Van Rooyen and Mishra teach the method of claim 9. The combination of Van Rooyen and Mishra do not teach wherein retrieving the subset of the compressed encrypted alignment data stream for the genomic alignment range [Post, Pos2] comprises retrieving the symmetric encrypted data and the metadata stored in data blocks between the order-preserving encrypted position associated with Posl and the order-preserving encrypted position associated with Pos2 	However, Hubaux teaches wherein retrieving the subset of the compressed encrypted alignment data stream for the genomic alignment range [Post, Pos2] comprises retrieving the symmetric encrypted data and the metadata stored in  (see EP2816496A1, Hubaux, para. 0007, where an order preserving encryption algorithm is used). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Hubaux because a user would have been motivated to use order preserving encryption for preventing leakage of extra information that may include metadata, taught by Mishra, by providing a range of nucleotides to a medical unit without revealing the locations of the short reads to a biobank(see Hubaux, para. 0007)
In regards to claim 12, the combination of Van Rooyen, Mishra, and Hubaux teach the method of claim 11, wherein decrypting the compressed encrypted alignment data stream into a reference-based compressed position data stream corresponding to the genomic alignment range [Posl, Pos2] comprises symmetric decryption of the symmetric encrypted data between the order-preserving encrypted position associated with Posl and the order- preserving encrypted position associated with Pos2(see EP2816496A1, Hubaux, para. 0007, where encryption may use a symmetric encryption algorithm). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Hubaux because a user would have been motivated to use order preserving encryption for preventing leakage of extra information that may include metadata, taught by Mishra, by providing a range of nucleotides to a (see Hubaux, para. 0007)
In regards to claim 13, the combination of Van Rooyen, Mishra, and Hubaux teach the method of claim 12, wherein the symmetric decryption scheme is a stream decipher(see EP2816496A1, Hubaux, para. 0062, where a symmetric key stream cipher may be used). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Hubaux because a user would have been motivated to use order preserving encryption for preventing leakage of extra information that may include metadata, taught by Mishra, by providing a range of nucleotides to a medical unit without revealing the locations of the short reads to a biobank(see Hubaux, para. 0007)
In regards to claim 14, the combination of Van Rooyen, Mishra, and Hubaux teach the method of claim 12, wherein the symmetric decryption scheme is a block decipher operating in a stream decipher mode (see EP2816496A1, Hubaux, para. 0007, where a symmetric encryption algorithm implies the same key is used for performing decryption[e.g. stream cipher]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of the combination of Van Rooyen and Mishra with the teaching of Hubaux because a user would have been motivated to use order preserving encryption for preventing leakage of extra information (see Hubaux, para. 0007)



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LANE whose telephone number is (571)270-7469.  The examiner can normally be reached on 571 270 7469 from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Taghi Arani, can be reached on 571 272 3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GREGORY A LANE/                                              Examiner, Art Unit 2438                                                                                                                                                          


/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438